Citation Nr: 1820498	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  09-22 019	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for chronic adjustment disorder with mixed anxiety, depressed mood, and post-traumatic stress disorder (PTSD) (collectively referred to as PTSD) prior to December 2, 2009. 

2.  Entitlement to an increased disability rating in excess of 30 percent from December 1, 2012 to April 18, 2016 for PTSD.

3.  Entitlement to an increased disability rating in excess of 70 percent from April 19, 2016 for PTSD. 

4.  Entitlement to an earlier effective date prior to April 19, 2016 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  Barbara J. Cook, Esq.

ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served with the Mississippi Army National Guard, during which time he served on active duty from October 1978 to July 1979 and from September 1990 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and Montgomery, Alabama respectively.  Jurisdiction is presently with the RO in Jackson, Mississippi.   

In an August 2013 rating decision, the RO granted a temporary total disability rating for PTSD from July 6, 2012 to November 30, 2012, and resumed a 30 percent disability rating from December 1, 2012.

Thereafter, in an October 2013 rating decision, the RO granted an increased, total disability rating of 100 percent for PTSD from December 2, 2009, and resumed a 30 percent disability rating from December 1, 2012.  With respect to the time period from December 2, 2009 to November 30, 2012, the maximum possible benefit has been awarded.  Thus, the appeal as to this stage no longer remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit has been awarded); see also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Then, in an August 2016 rating decision, the RO granted another staged increased disability rating for his PTSD, assigning a 70 percent disability rating from April 19, 2016.  As this grant was not an award of the maximum benefit available, the time period from April 19, 2016 to the present remains on appeal.  Cf. A.B., supra.

In July 2014, the Board remanded this matter for further development; namely, to provide the Veteran appropriate notice with respect to the issue of entitlement to TDIU, to obtain outstanding VA and private treatment records, to associate with the claims file records pertaining to the RO's proposal to find him incompetent, and to afford him with another VA examination.  Each of the Board's remand directives has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 


FINDINGS OF FACT

1.  Prior to December 2, 2009, the Veteran's PTSD was manifested, in pertinent part, by irritability or angry outbursts attendant with violence and suicidal ideation.

2.  From December 1, 2012, the Veteran's PTSD was manifested, in pertinent part, by irritability or angry outbursts attendant with violence.

3.  The evidence of record establishes the Veteran's occupational impairment stemming from his PTSD, limited educational attainment, and lack of transferrable jobs skills prevented him from securing or following substantially gainful occupation from August 23, 2007 to December 1, 2009, and from December 2, 2012 to April 15, 2016.


CONCLUSIONS OF LAW

1.  The criteria for an increased, initial disability rating of 70 percent, but no higher, for PTSD have been met from November 21, 2006 to December 1, 2009.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.126, 4.130, Diagnostic Code (DC) 9440 (2017).

2.  The criteria for an increased disability rating of 70 percent, but no higher, for PTSD have been met from December 1, 2012 to April 18, 2016.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.126, 4.130, Diagnostic Code 9440.

3.  The criteria for an increased disability rating in excess of 70 percent for PTSD have not been met from April 19, 2016.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.126, 4.130, Diagnostic Code DC 9440.

4.  The criteria for TDIU from November 21, 2006 to December 1, 2009, and from December 1, 2012 to April 18, 2016 have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased, Initial Disability Rating and Increased Disability Rating for PTSD

The Veteran contends that he is entitled to an initial disability rating in excess of 30 percent for his psychiatric disability prior to December 2, 2009; an increased disability rating in excess of 30 percent from December 1, 2012 to April 18, 2016; and an increased disability rating in excess of 70 percent from April 19, 2016.  See March 2008 Statement in Support of Claim; June 2009 VA Form 9.

Preliminarily, the Board notes the applicable DC is DC 9440, which is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. §§ 4.27, 4.130.  Under the General Rating Formula for Mental Disorders, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name. 

The Board acknowledges the psychiatric symptoms listed in the rating criteria are not exhaustive, but are examples of typical symptoms for the listed disability rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

In assessing the evidence of record below, the Board is mindful of the fact that a higher disability rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, the Board notes a review of the Veteran's VA and private treatment records shows he has been prescribed psychiatric medication throughout the majority of the relevant time periods.  However, there is a dearth of evidence relating to the overall severity of his psychiatric symptoms without medication.  Furthermore, some episodes of decompensation detailed below appear to have occurred irrespective of his compliance with his medication regimen.  Therefore, the Board must consider the evidence of record in its entirety.

As another matter, in addition to the service-connected psychiatric disability, the Veteran also carries a diagnosis of alcohol use disorder.  According to an April 2016 VA examiner, it is impossible to differentiate between the symptoms attributable to his PTSD and alcohol use disorder.  Thus, the Board will consider all the psychiatric symptoms raised by the record.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when it is not possible to separate the effects of the service-connected condition and a non-service connected condition, reasonable doubt should be resolved in the claimant's favor).  

Generally, in assessing the evidence of record, the Board acknowledges the Veteran and his wife are competent to provide evidence regarding the lay observable symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013).  

At the outset, this claim is an appeal of an initial disability rating.  As such, the evidence to be considered is not limited to the current severity of the disability.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55 (1994).  

First the Board focuses on whether the Veteran is entitled to an initial disability rating in excess of 30 percent for his PTSD prior to December 2, 2009. 

With respect to the Veteran's psychiatric symptoms in 2006, his wife, M.B., submitted a Buddy Statement in March 2007.  In her Buddy Statement, she described that when they fall asleep, she is woken up by him kicking his legs, flailing his arms, and moving his head.  However, when he wakes up, he does not recall anything.  In particular, she recounted an incident that occurred in the summer of 2006.  They had gone out to a club and had been drinking.  They were about to leave when he had a flashback and became violent.  He was taken to a hospital where it took eight security guards to restrain him.  

In a second Buddy Statement, the Veteran's wife recalled an incident where the Veteran went out looking for their dog that had gotten onto the highway.  See September 2007 Buddy Statement.  When he found the dog he dragged it back into the house by the collar.  He then proceeded to beat the dog with a belt.  He warned her not to say anything about this incident. 

In terms of medical evidence, upon review of the claims file, the Board notes the pertinent medical records begin in 2007.  There are no relevant medical records prior to that time.

Generally, the Veteran's treatment records from 2007 reveal that he reported having problems with nightmares, which according to his wife caused him to fight in his sleep.  He also complained of experiencing intrusive memories; anxiety; feeling on edge and scanning his surroundings; being startled easily, having to "hit the deck" at times; difficulty processing emotions at times; and irritability.  Over the course of treatment, he reported some improvement in his symptoms, primarily a decrease in nightmares and intrusive memories, albeit it minimal.  In addition, he relayed having a strong family support system.  

During this time, the Veteran's treatment providers consistently documented his active psychiatric symptoms were: nightmares, insomnia, intrusive memories, flashbacks, poor recall of certain aspects of his trauma, psychological distress to triggers, avoidant behavior, hypervigilance, exaggerated startle response, foreshortened future, irritability and angry outbursts, difficulty concentrating, anhedonia, emotional numbing, detachment from others, and restricted affect range.  
At times, his symptoms included a sense of a foreshortened future.  According to his treatment providers, there was no evidence of a history of violence; suicidal or homicidal ideation; or psychotic symptoms.  He was observed to be clean in appearance; cooperative; and alert and oriented.  His speech was within normal limits; mood was euthymic, but with an anxious or tearful affect; thought processes were logical; and judgment was normal.  

Although in March 2007 the Veteran relayed having been prescribed medication for anxiety, he admitted that he rarely took it.  March 2007 VA Mental Health Psychiatric Evaluation.  Within a matter of weeks, he was placed on a regular medication regimen and has been continuously prescribed medication for various psychiatric symptoms since that time; to include depression, anxiety, and insomnia.  See April 2007 VA Research Follow-Up. 

Between March 2007 and early September 2007, the Veteran's treatment provider consistently assessed the severity of his symptoms ranged from moderate to moderate/severe in social, occupational, interpersonal, and emotional impairments.  Only once, in August 2007, the treatment provider assessed the severity of his symptoms was mild/moderate.  August 2007 VA Research Note

However, the Veteran's psychiatric symptoms increased in severity in mid-September 2007.  Despite his self-report of a mild improvement in his psychiatric symptoms, his treatment provider recorded that on September 16, 2017 he had a severe flashback.  September 17, 2007 VA Research Follow-Up.  During the flashback, he put an unloaded firearm to his head and pulled the trigger simply because he wanted to and cut himself with a knife causing superficial scratches to his upper chest and left arm.  Id.; see also September 18, 2017 VA Addendum.  The following day, he had another severe flashback which resulted in him threatening himself and others with a loaded firearm.  September 18, 2007 VA Mental Health Physician Note.  He fired once into the yard, and was arrested for menacing.  While being held in jail, he was suicidal and placed on suicidal precautions.  Consequently, he was hospitalized.  See September 27, 2007 VA Discharge Summary (noted the Veteran was admitted on September 18, 2017, and was to be discharged on September 28, 2007).  

Upon examination, the VA treatment providers observed the Veteran presented somewhat unkempt in appearance.  September 18, 2007 VA Social Work Evaluation and Management Note.  He was alert and cooperative, but his mood was anxious and agitated, and he exhibited an anxious affect.  September 18, 2007 VA Mental Health Physician Note.  Nonetheless, his speech was within normal limits.  While his thought processes were logical, there was evidence of auditory hallucinations and paranoid ideation.  September 18, 2007 VA Mental Health Physician Note; see also September 18, 2007 VA Addendum (noted the Veteran's report of hearing voices and aircraft noises with his flashbacks).  

Within two weeks, by the time of discharge, the severity of the Veteran's symptoms was improved.  See September 27, 2007 VA Discharge Summary.  In October 2007, he reported feeling better overall.  See October 2007 VA Research Follow-Up.  His VA treatment providers recorded he suffered from similar psychiatric symptoms as before his hospitalization,  with the addition of anxiety.  Even so, he claimed that he felt well enough to start looking for employment again.  The VA treatment providers continued to assess the severity of his psychiatric symptoms as moderate/severe.  These observations continued into November 2007.  See November 2007 VA Research Follow-Up. 

In furtherance of this claim, the Veteran was first examined by the VA in December 2007.  At that time, he reported being married and having an "outstanding" and emotionally close relationship with his wife.  December 2007 PTSD VA Examination Report.  They shopped, cooked, did chores, dined out, went fishing and hunting, and attended several family reunions annually together.  He had a good relationship with his mother, mother-in-law, and his wife's two adult children.  However, he stated his relationship with his own two daughters was distant.  He also relayed having some friends with whom he attends church services several times per week along with his wife.  He enjoyed interacting with people at his church.  Even still, he reported feeling uneasy and guarded in crowds.  

The Veteran relayed suffering from occasional insomnia, sleep disturbances, as well as intrusive memories.  While he did not recall having nightmares, his wife tells him that he flails his arms and sits up in bed.  In terms of depression, he suffered from bouts of depression from five minutes to several hours about five times per month.  Despite acknowledging a history of suicidal ideation, he expressly denied any current suicidal ideation as well as homicidal or assaultive ideation. 

Upon examination, the VA examiner observed the Veteran presented clean and neat in appearance.  He was cooperative and polite.  Although his mood was mildly anxious initially it evened out as the session progressed.   His affect was appropriate.  He was alert and oriented.  The VA examiner found no evidence of paranoid ideation; significant depression; and significant problems with concentration.  The VA examiner noted his speech was slightly faster than normal, but it was not pressured.  While the VA examiner found evidence of mildly impaired short-term memory, his long-term memory was intact.  There was no evidence of significant depression.  In the end, the VA examiner concluded there was mild to moderate occupational and social impairment.  

Until May 2008, the Veteran's VA treatment providers continued to document the same psychiatric symptomatology, and continued to assess its severity as moderate/severe.  See February 2008 VA Research Follow-Up; March 2008 VA Research Follow-Up.

In May 2008, the Veteran underwent an evaluation for vocational rehabilitation purposes.  May 2008 Report of Evaluation by Dr. J.G.L.  During this evaluation, he reported experiencing strong anxiety, depression, anger, confusion, fear, frustration, and tension in the past week.  He relayed experiencing frequent depressive symptoms; recurring thoughts of death; approximately 12 panic attacks per month, which may be due to his respiratory condition; nightmares; feeling detached; feeling he did not have much of a future ahead of him; being easily startled; nightmares; feeling anxious about being attacked and having to check the perimeters to make sure all doors and windows were locked; seeing objects or shadows out of the corner of his eyes; as well as hearing voices and sounds telling him to "kill them all."  

Generally, Dr. J.G.L. observed that he presented casually dressed.  He was alert and oriented.  While his mood was sad and he demonstrated a congruent affect, his speech was within normal limits.  Dr. J.G.L. found there was evidence of amnesia of certain past events, which did not appear to concern him.  Dr. J.G.L. concluded this was consistent with an individual who used an associative mechanism to cope with traumatic events.

Following examination, Dr. J.G.L. observed the Veteran continued to be prescribed medication for his psychiatric symptoms.  There was no indication from Dr. J.G.L. that he was non-complaint with his medication regimen.  Despite the medication, Dr. J.G.L. determined his active psychiatric symptoms were depressed mood; decreased interest in activities; sleep problems; decreased concentration and memory; feelings of helplessness and worthlessness; panic attacks; recurrent troubling memories and thoughts; avoidance of painful memories; avoidance of triggers; feeling of detachment from others; irritability and angry outbursts; as well as possible auditory hallucinations.  While these symptoms caused minimal impairment in his daily living activities, Dr. J.G.L. opined these symptoms resulted in marked impairment of social and occupational functioning; marked impairment of concentration, persistence, and pace; and an inability to adapt to work settings.  As a result, Dr. J.G.L. concluded he was totally disabled vocationally by his PTSD and was not a good candidate for vocational rehabilitation. 

Similarly, a May 2008 VA Mental Health Physician Note documented the Veteran's report of having a hard time remembering things.  At that time, the VA treatment provider noted he presented neatly groomed.  His mood was dysphoric and his affect was anxious and very tense.  Nonetheless, his speech was within normal limits.  Although his thought processes were linear, he reported at times, especially when he was threatened, his thoughts were "kill or be killed."  Nevertheless, there was no evidence of psychosis or homicidal ideation.  Although he reported that his psychiatric medications made a major difference in his edginess, the treatment provider noted he displayed adventitious movements during the interview.  

The claims file contains no pertinent medical evidence after May 2008 until December 2, 2009.

In contemplating the above, the Board finds the preponderance of the evidence supports an increased, initial disability rating of 70 percent beginning November 21, 2006 and continuing to December 1, 2009.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 

Based on the foregoing, there is no doubt the Veteran exhibited impaired impulse control rising to the level of unprovoked periods of irritability or angry outbursts accompanied by violence.  However, the first incident described by his wife in her March 2007 Buddy Statement occurred in the summer of 2006.  The second incident she recounted in her September 2007 Buddy Statement appears to have occurred more than a year later.  

The Board acknowledges in September 2007, the evidence of record establishes the Veteran engaged in a rash of violent behavior from putting an unloaded firearm to his head; cutting himself; and threatening himself and others with a loaded firearm.  However, these incidents occurred within a span of two days.  As a result of these incidents he was hospitalized, and upon discharge there is no evidence he engaged in a similar course of action during the time period in question.  While Dr. J.G.L. documented in May 2008 that he experienced recurrent thoughts of death, it was devoid of any finding that he was a danger to himself or others.  In fact, Dr. J.G.L. clearly found there was no evidence of homicidal ideation.  As such, a 100 percent disability rating cannot be supported because there is no evidence showing persistent danger of hurting himself or others or any other manifestations indicative of total occupational and social impairment.  

While the Veteran was hospitalized in September 2007, the VA treatment providers indicated for the first time that he experienced auditory hallucinations as well as paranoid ideation.  At that time, he reported hearing voices and aircraft noises during his flashbacks.  However, upon discharge it appears these symptoms abated at least until May 2008.  In May 2008, Dr. J.G.L. recorded his report of hearing voices and sounds that told him to "kill them all."  However, Dr. J.G.L. indicated he was vague about whether he heard these voices outside of himself or whether it was an inner dialogue.  Consequently, Dr. J.G.L. equivocated on whether he actually experienced auditory hallucinations, finding "possible auditory hallucinatory experiences" among his active psychiatric symptoms.  Thus, the Board finds a 100 percent disability rating cannot be supported because there is no evidence of persistent delusions or hallucinations or other sypmomtatology supportive of total occupational and social impairment.

The Board is cognizant of Dr. J.G.L.'s May 2008 opinion the Veteran was totally disabled vocationally due to his PTSD.  Notwithstanding Dr. J.G.L.'s conclusion, the findings detailed in the May 2008 Report of Evaluation do not establish they rose to the severity prescribed for a 100 percent disability rating.  Cf. February 2018 Vocational Assessment from W.T.C.  For instance, Dr. J.G.L. did not indicate there was gross impairment in thought process or communication or disorientation to time or place.  Even though Dr. J.G.L. noted there was decreased concentration and memory, there was no evidence it rose to the level of memory loss for names of close relatives, own occupation, or own name.  Although Dr. J.G.L. determined his symptoms caused some impairment in his daily living activities, Dr. J.G.L. stated the impairment was minimal.  More importantly, Dr. J.G.L. at no time found he was unable to perform his daily living activities due to his psychiatric symptoms. 

As another matter, as Dr. J.G.L.'s evaluation was for vocational rehabilitation purposes, Dr. J.G.L. considered not only the severity of the Veteran's PTSD symptomatology, but also his physical, educational, and intellectual limitations as well.  Thus, the Board accords less probative value to Dr. J.G.L.'s finding that he was totally disabled vocationally due to his PTSD.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

The only symptom raised by the record not addressed in the General Rating Formula for Mental Disorders is the adventitious movements noted by the Veteran's VA treatment provider in May 2008.  38 C.F.R. §§ 4.27, 4.130.  However, the Board notes the May 2008 VA Mental Health Physician Note is the only evidence of record referencing such movements.  Thus, the Board is unable to conclude his overall disability picture increased in severity based on this singular notation.

The Board next turns to whether the Veteran is entitled to an increased disability rating in excess of 30 percent for his psychiatric disability from December 1, 2012 to April 15, 2016, and in excess of 70 percent from April 16, 2016.

Preliminarily, during this timeframe, the RO deemed the Veteran incompetent to handle disbursement of his VA compensation funds in September 2014.  The RO's decision was based largely on the November 2012 VA examiner's findings.  September 2014 Rating Decision; see also October 2013 Rating Decision.  

A review of the November 2012 Mental Disorders VA Examination Report discloses the VA examiner found the Veteran was not capable of appropriately managing his VA compensation funds.  Although the VA examiner assessed his occupational and social impairment due to his PTSD symptoms to be mild or transient upon examination and acknowledged that he has been sober for the past four months, owing to his poor sobriety history outside of a controlled setting and the fact that he did not have plan of remaining sober, the VA examiner concluded that allowing him to manage his VA compensation funds would contribute to the worsening of his physical and mental conditions.  Thus, the VA examiner's finding was prospective in nature and not rooted in the severity of his psychiatric symptoms at that time.  For this reason, the Board finds the RO's finding of incompetency relying on the November 2012 Mental Disorders VA Examination Report is not dispositive of a total disability rating.  See Madden, supra.

A review of the claims file shows a scarcity of medical treatment records between December 2012 and June 2015.

A December 2012 VA Mental Health Nurse Practitioner Note reveals the Veteran reported that he has been doing "pretty good" despite separating from his wife.  His sleep was very good now that he was back on medication.  Even so, he had occasional nightmares.  In contrast, he asserted his irritability and anger were getting worse.  He explained that he got into a fight with another veteran while attending a treatment session.  He got so angry that he lost control of himself.  He had to be pulled off the other veteran.  He averred these reactions have been occurring since his medication dosage was decreased.  He explicitly denied any suicidal or homicidal ideation, and hallucinations.  The VA treatment provider recorded he was taking five different medications for his various psychiatric symptoms. 

In September 2013, the Veteran reported that his medication for depression did not appear to be helping because he does not know what to do with himself when he becomes depressed.  September 2013 VA Mental Health Nurse Practitioner Note.  Further, he reported that his sleep has not been good despite his medication.  He woke up at different times throughout the night and had a hard time falling back asleep.  He continued to have nightmares occasionally.  His irritability and anger remained an issue.  However, he did not describe any attendant violence.  He simply described that it was not good and that he got irritable when things did not go well.  He expressly denied any suicidal or homicidal ideation, and hallucinations.  The treatment provider noted he was alert and oriented; fairly well groomed and dressed; judgement and insight were intact; and there was no evidence of psychosis.  However, the treatment provider noted his mood and affect were mildly labile.

By March 2014, the Veteran had been incarcerated for three months between November 2013 and January 2014.  March 3, 2014 VA Mental Health Nurse Practitioner Note.  He admitted that he had a falling out with his mother and was arrested for disorderly conduct, resisting arrest, fleeing, and disturbing the peace.  He reported that generally his medications helped with his depression, irritability, and anger.  However, when he was under pressure he still acted out.  He went off his medications for a month after incarceration, and during that time he reported hearing voices.  He explained that when he was on medication, it helped with his hallucinations.  At the time of his appointment, the treatment provider noted he was alert and oriented; fairly well groomed and dressed; attention and concentration were appropriate; speech was within normal limits; judgement and insight were intact; and there was no evidence of psychosis.  While the treatment provider noted his affect and mood were congruent, no description was provided. 

Seven months later, the Veteran's symptoms were improved.  See October 2014 VA Mental Health Nurse Practitioner Note.  While he continued to experience nightmares, he relayed they were less bothersome.  He was sleeping approximately 13 hours per night with the help of medication.  He denied experiencing any hallucinations.  His medications for irritability and anger were also helping.  During this appointment, the treatment provider noted he was alert and oriented; fairly well groomed and dressed; attention and concentration were appropriate; speech was within normal limits; judgement and insight were intact; and there was no evidence of psychosis.  However, the treatment provider noted his affect was restricted and mood was depressed.  In fact, he requested an increase in dosage for his depression medication.  

According to an October 2014 Adult Beneficiary Field Examination Request and Report, upon interview, the Veteran was coherent; cooperative; alert and oriented to person, place, even, and time; volunteered conversation and responded to questions well; and neatly and appropriately dressed.  There appeared to be no limitations with respect to his daily living activities.  In addition to being neatly and appropriately dressed, the examiner noted he was independent with his medications; he was not easily confused; and he was able to go fishing, driving, and dine out.  Significantly, he demonstrated comprehension of the amounts of his income, sources, and expenses.  However, his mother reported that his spending is not prudent and his condition fluctuated between good and bad days.  Despite his clear understanding and the examiner's acknowledgement that he had some capacity to handle his funds, the examiner ultimately found he was still unable to manage his finances due to his condition.  

In 2015, the Veteran once more demonstrated issues with irritability, aggression, and self-destructive behavior.  June 1, 2015 VA Mental Health Outpatient Note.  Notably, he also began exhibiting perceptual disturbances, which followed periods of alcohol consumption.  A June 1, 2015 VA Mental Health Outpatient Note documented his report of not experiencing any hallucinations within the past six weeks.  At the time of this appointment, the VA treatment provider observed he was alert and cooperative; despite his report that his mood was just "alright," he was overall euthymic, but tearful when he spoke about his daughter's suicide; speech was within normal limits; thought processes were goal-oriented, and without any evidence of perceptual disturbance; judgment was poor; insight was fair; and there was no evidence of suicidal or homicidal ideation.  It was unclear to the treatment provider to what extent his alcohol consumption may have contributed to his clinical presentation given his psychiatric medications. 

The Veteran's issues with irritability and anger continued into August 2015.  An August 4, 2015 VA Pastoral Care Evaluation and Management Note disclosed his report that he was a loner and did not talk to anyone.  He kept things bottled up until he exploded.  He suggested an incident occurred a month prior when someone kept egging him on, but did not expound further.  He refused to accept any responsibility for what happens when he exploded.  An August 4, 2015 VA Mental Health History and Physical Note disclosed his admission that he had recurrent thoughts of harming another female resident at a facility he was staying at.  As a result, he was seeking help to get himself "straightened out." August 4, 2015 VA Mental Health History and Physical Note; see also August 4, 2015 VA Mental Health Admission Evaluation Note (the Veteran recognized that his thoughts of harming the female could constitute criminal behavior).  

An August 5, 2015 VA Social Work Evaluation and Management Note further detailed the Veteran had paid the female money for a "hook up," which never took place.  As a result, he was having thoughts of harming her.  The VA treatment provider then followed up with him about how his income was being spent, because he reported spending $1,000 over a three day period without being able to recall where he spent all the money.  During this appointment, he also disclosed being arrested in February 2015 on a domestic violence charge brought by his daughter. 
The Veteran was observed on multiple occasions within the span of five days; from August 4, 2015 to August 9, 2015.  Generally, the treatment providers noted he was alert and oriented; calm and cooperative; speech was within normal limits; thought processes were linear, logical, and goal-directed; denied suicidal and homicidal ideation, and hallucinations; and judgment and insight were fair.  With respect to his affect, his VA treatment records between August 4, 2015 and August 9, 2015 were divided in logging an affect congruent to his euthymic mood and a flattened affect.  

Following discharge, the Veteran returned to the same living facility as the female he had thoughts of harming previously.  See August 12, 2015 VA Substance Abuse Treatment Program Note.  Even so, it appears his psychiatric symptoms improved.  This time, he stated he was able to manage his mood by avoiding her.  The treatment provider indicated he was alert and oriented; mood and affect were appropriate; and he denied any suicidal or homicidal ideation, and hallucinations. 

At the end of the month, the Veteran claimed he was feeling "great."  He relayed that he was taking his medication which were helping.  See August 2015 VA Substance Abuse Treatment Program Note.  The treatment provider noted he was alert and cooperative; speech was coherent; affect was appropriate with his pleasant mood; memory was intact; and he denied any suicidal or homicidal ideation, and hallucinations.  However, he presented appearing slightly disheveled. 

A September 2015 VA Substance Abuse Treatment Program Note documented the Veteran continued to take his psychiatric medications, which helped improve his mood.  Nonetheless, he continued to consume alcohol every day.  He reported having moved out the living facility, and living in his car at truck stops.  The treatment provider observed he presented appropriately groomed.  He was alert and cooperative; speech was coherent; affect was appropriate with his euthymic mood; memory was intact; and he denied any suicidal or homicidal ideation, and hallucinations.  However, he presented appearing slightly disheveled. 

The Veteran's psychiatric symptoms remained consistent into April 2016.  See April 2016 VA Substance Abuse Treatment Program Note.

The Veteran was afforded another VA examination on April 19, 2016.  See April 19, 2016 PTSD VA Examination Report.  At that time, he reported that he had resumed living with his wife.  He disclosed being arrested twice on domestic violence charges involving his daughter, but he did not indicate when these arrests occurred.  During each of these incidents he revealed that he was inebriated.  Even still, he admitted that he continued to consume alcohol on a daily basis.  Despite his alcohol consumption, he also continued to take psychiatric medications.  

The VA examiner observed the Veteran presented appropriately dressed and adequate groomed.  He related with ease and was open and candid upon developing rapport.  He was oriented to person, place, and time.  However, his memory functions were impaired; more specifically his recall ability.  He had difficulty with encoding immediate information, making recall difficult.  With respect to his mood, he stated it was okay.  His affect and responses were congruent to his mood.  His speech was within normal limits.  There was no evidence of loose associations, flight of ideas, hallucinations, or delusions.  He denied any current thoughts of harming himself or others.  His judgement and insight were intact.

The VA examiner noted it was generally difficult to obtain information from the Veteran about his alcoholism and psychiatric condition.  Nevertheless, the VA examiner indicated the two disorders exacerbated each other.  As another matter, the VA examiner determined it was not possible to differentiate the symptoms between his current psychiatric diagnoses.

In the end, the VA examiner found the Veteran's active symptoms were depressed mood; anxiety; chronic sleep impairment; impaired short- and long-term memory; memory loss for names of close relatives, own occupation, or name; intermittently illogical obscure, or irrelevant speech; as well as disturbances of motivation and mood.  Based on these symptoms, the VA examiner assessed his occupational and social impairment rose to the level of reduced reliability and productivity.  The VA examiner went on to explain that regardless of the working environment, based on his psychiatric symptoms he would be met with challenges given his memory issues and inability to handle his own finances.

A month later, the Veteran reported that he was "doing great."  May 2016 VA Substance Abuse Treatment Program Note.  Nonetheless, he admitted that he continued to drink alcohol on a daily basis while taking his psychiatric medications.  He believed his psychiatric medications were helping him.  The treatment provider noted that he presented appropriately groomed; speech was coherent; affect was appropriate to his pleasant mood; there was no evidence of suicidal or homicidal ideation, or hallucinations; and memory appeared to be intact.

In June 2016, the Veteran reported experiencing mild jitteriness and irritability since his last drink two weeks earlier.  He continued to take his psychiatric medications.  June 2016 VA Substance Abuse Treatment Program Note.  The treatment provider noted that he presented appropriately groomed; alert and cooperative; speech was within normal limits; affect was appropriate to his pleasant mood; there was no evidence of suicidal or homicidal ideation, or hallucinations; and memory appeared to be intact.

In July 2016, the Veteran relayed that he got drunk and cut his neighbor's tires about six to seven weeks earlier.  July 2016 VA Substance Abuse Treatment Program Note.  As a result, he was kicked out by his landlord and was living with his mother and daughter.  He informed that he remained complaint with his psychiatric medications, which were helping to keep his mood stable and positive.  He spent his time fishing and doing other recreational activities.  The treatment provider noted that he presented appropriately groomed; alert and cooperative; speech was coherent; affect was appropriate to his pleasant mood; there was no evidence of suicidal or homicidal ideation, or hallucinations; and memory appeared to be intact.

Of note, the Veteran has yet to regain competency to handle the disbursement of VA compensation funds.

In contemplating the above, the Board finds the preponderance of the evidence supports a disability rating of 70 percent, but no higher, from December 1, 2012 to the present.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra. 

Throughout the pertinent timeframe, it is obvious the Veteran continued to display impaired impulse control rising to the level of unprovoked periods.  In December 2012, he admitted to losing control of himself when he was angry.  In fact, he had to be pulled off another veteran on one occasion during a treatment session.  While he suggested these actions occurred more than once due to a decrease in medication dosage, he expressly denied any homicidal ideation.  

Although the Veteran's irritability and anger remained an issue, no further instances of violence were relayed until well over a year later.  In March 2014, he reported having a falling out with his mother and being arrested for disorderly conduct, resisting arrest, fleeing, and disturbing the peace.  Nearly another year later, in February 2015, he  revealed that he was charged with domestic violence.  Even medicated, he asserted that when he was under stress he still acted out.  However, he did not provide further detail about what that entailed.  

In August 2015, the Veteran revealed that he had thoughts of harming a female resident of the facility he was staying at.  However, of note, he proactively sought out treatment to get himself "straightened out."  Further, even though he disclosed being arrested twice on domestic violence charges involving his daughter during the April 2016 VA examination, he did not provide any information as to when these arrests occurred. 

Notwithstanding these incidents, at no time, did the Veteran's treatment providers find evidence of homicidal ideation or that he was a danger to others.  In view of this fact, and the length of time between these incidents the Board finds there is insufficient evidence to establish there was a persistent danger of hurting others or any other manifestations demonstrating total occupational and social impairment to warrant a 100 percent disability rating. 

There was no evidence of suicidal ideation whatsoever during this time period, much less evidence that he was in persistent danger of hurting himself. 

While the Veteran relayed suffering from auditory hallucinations for a month, during which he was off his psychiatric medication, he did not described how often the auditory hallucinations occurred during that time.  At all other times during the period at hand, he denied experiencing hallucinations.  Thus, the evidence of record does not show persistent delusions or hallucinations or any other symptomatology supporting a finding of total occupational and social impairment to warrant a 100 percent disability rating.  

Only the April 2016 VA examiner's findings included memory loss among the Veteran's active psychiatric symptoms during the relevant timeframe.  Upon examination, the VA examiner indicated a conflicting assessment regarding the severity of his memory loss.  The VA examiner indicated it was to the level of retention of only highly learned material, forgetting to complete tasks, which is commensurate with that symptom associated with a 50 percent disability rating; as well as to the level of loss for names of close relatives, own occupation, or name, which would suggest the demonstration of total occupational or social impairment to support a 100 percent disability rating.  Thus, in this regard, the Board is unable to accord the April 19, 2016 PTSD VA Examination Report any probative value.  See Madden, supra; see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (holding that credibility may be appraised by evaluating a witness' statements for interest, bias, demeanor, internal consistency, facial plausibility, or consistency with the other evidence of record).  

In contrast, just a month later, in May 2016, the Veteran's VA treatment provider determined his memory was intact.  This finding was confirmed by his VA treatment provider in June 2016 and July 2016.

There is no evidence establishing gross impairment in thought processes or communication.  In this regard, the Board notes the April 19, 2016 PTSD VA Examination Report the Veteran's speech was intermittently illogical obscure, or irrelevant.  However, the Board observes the VA examiner simultaneously found his speech was within normal limits and there was no evidence of loose associations or flight of ideas.  With respect to this issue, the Board is unable to accord the April 19, 2016 PTSD VA Examination Report any probative value.  See Madden, supra; see also Caluza, supra.  Even accepting the April 2016 VA examiner's findings that his speech was intermittently illogical obscure, or irrelevant, this is encompassed by the diagnostic criteria associated with a 70 percent disability rating.  

Even though the April 2016 VA examiner opined that regardless of the work environment, the Veteran's psychiatric symptoms posed challenges, the VA examiner did not explicitly find he was totally disabled by his PTSD symptoms.  To the contrary, the VA examiner assessed his occupational and social impairment actually rose only to the level of reduced reliability and productivity. 

Despite the Veteran's intermittent inability to manage his own finances, there is no evidence demonstrating intermittent inability to perform activities of daily living.  The Board acknowledges he appeared for appointments in August 2015 and September 2015 looking slightly disheveled.  However, this falls short of an intermittent inability maintain minimal personal hygiene to demonstrate total occupational and social impairment.  Rather, it is demonstrative of neglect of personal appearance and hygiene, which is addressed by the diagnostic criteria associated with a 70 percent disability rating. 

As such, the Board concludes that an increase to a 70 percent disability rating for PTSD is warranted for this time period.  As the Veteran has not demonstrated any of the enumerated symptomatology associated with the 100 percent rating criteria or any other manifestations demonstrative of total occupational and social impairment, that rating is not warranted.  In particular, throughout the appeal period, the Veteran reported having a relationship with his wife.  Even though they went through a period of separation, they reunited in 2012, and there is no evidence that has changed since that time.  He had described his relationship with her as close and supportive.  He also reported having some friends and decent relationships with a few other family members, even though the one with his daughter had significant problems.  Therefore, it cannot be said that he demonstrated total social impairment due to his PTSD at any point during which he is now rated at 70 percent for this disability.

II. Entitlement to an Earlier Effective Date for TDIU

The Veteran contends that he is entitled to an earlier effective date prior to April 16, 2016 for TDIU.  December 2016 Letter from the Veteran's Representative.

Previously, the Board found the issue of TDIU was raised by the record during the adjudicatory process of the above claim, as such it became a part and parcel of his increased disability rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the relevant timeframe for consideration is from November 21, 2006 to December 1, 2009, and from December 1, 2012 to April 18, 2016.  See November 2006 Veteran's Application for Compensation and/or Pension (received by the VA on November 21, 2006).

In light of the Board's decision above, while the Veteran is solely service-connected for PTSD, he meets the minimum disability rating percentage threshold for schedular TDIU consideration at all times.  38 C.F.R. § 4.16(a).  

A review of the claims file shows the Veteran is presently unemployed and has been so since August 2007.  August 2014 Veteran's Application for Increased Compensation Based on Unemployability; cf. Social Security Administration (SSA) Work History Rerport (the Veteran reported his last worked in for a shuttle service on October 2, 2007); September 2009 SSA Decision (determined the Veteran was disabled as of August 23, 2007).  Still, the sole fact that a veteran is unemployed or has difficulty obtaining employment is insufficient for TDIU purposes.  The evidence must show the veteran is incapable of performing the physical and mental acts required by employment by reason of his service-connected disabilities.  
38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this context, appropriate factors for consideration are his employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  38 C.F.R. § 4.16(a); see also Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Aside from the occupational impairments arising from the Veteran's PTSD, the Board notes his prior work history consisted of experience as a security guard, construction worker, prison guard, landscaper, and truck driver.  See December 2007 PTSD VA Examination Report; SSA Work History Report; August 2014 Veteran's Application for Increased Compensation Based on Unemployability; cf. February 2018 Vocational Assessment from W.T.C. (limited the Veteran's work history to 2007).  He only completed two years of high school, and failed out of high school his junior year.  Id.; see also December 2007 PTSD VA Examination Report; cf. February 2018 Vocational Assessment from W.T.C. (noted the Veteran only completed nine years of formal education).  He never obtained a general equivalency diploma or any other education or training.  

In a September 2008 SSA Decision, the SSA confirmed the Veteran had limited education.  Additionally, the SSA found the job skills he acquired from his prior employment did not transfer to other occupations given his residual functional capacity.  According to a July 2007 SSA Mental Residual Capacity Assessment, he was only capable of understanding and remembering simple instruction; performing simple tasks over an eight hour workday with routine breaks; concentrating for two hour periods at a time; having contact with co-workers, supervisors, and the general public in a casual and non-confrontational settings; adapting to changes in the work place slowly.

More recently, a February 2018 Vocational Assessment from W.T.C. concluded the Veteran's PTSD precluded him from securing or following a substantially gainful occupation as of August 23, 2007.

Given the occupational impairment stemming from the Veteran's PTSD, his limited educational attainment, and lack of transferrable jobs skills, the Board finds the preponderance of the evidence warrants TDIU from August 23, 2007 to December 1, 2009, and from December 2, 2012 to April 15, 2016.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra. 


ORDER

An increased, initial disability rating of 70 percent, but no higher prior to December 2, 2009 for PTSD is granted, subject to the governing criteria applicable for the payment of monetary benefits.

An increased disability rating of 70 percent, but no higher prior from December 1, 2012 to April 18, 2016 for PTSD is granted, subject to the governing criteria applicable for the payment of monetary benefits.

An increased disability rating in excess of 70 percent from April 19, 2016 for PTSD is denied.

TDIU from August 23, 2007 to December 1, 2009, and from December 1, 2012 to April 18, 2016 is granted, subject to the governing criteria applicable for the payment of monetary benefits.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


